                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION


Troy O. Miller,                     )
Plaintiff,                          )
                                    )
       v.                           )       Civil Action No. 5:19-cv-00060-FDW-DSC
                                    )
Andrew Saul,                        )       CONSENT ORDER
Commissioner Of                     )
Social Security,                    )
              Defendant.            )


       This action being submitted to the Court for entry of a Consent Order, and it

appearing that the parties have agreed that Plaintiff Troy O. Miller be awarded attorney

fees in the amount of $3,590.00 in full and final settlement of attorney fees and costs arising

under the Equal Access to Justice Act (EAJA). 28 U.S.C. § 2412(d). Pursuant to the

United States Supreme Court’s ruling in Astrue v Ratliff, 130 S. Ct. 2521 (2010), these

EAJA fees are payable to Plaintiff as the prevailing party, and are subject to offset through

the Treasury Department’s Offset Program to satisfy any pre-existing debt Plaintiff may

owe to the Federal Government. If, subsequent to entry of the Consent Order, the

Commissioner determines that Plaintiff owes no debt to the Government that would subject

this award of attorney fees to offset, the Commissioner may honor Plaintiff’s signed

assignment of EAJA fees providing for payment of the subject fees to Plaintiff’s Counsel,

rather than to Plaintiff. If such a debt is present, then any remaining fee after offset will be

payable to Plaintiff and delivered to Plaintiff’s Counsel.
      It is therefore ORDERED that the Commissioner pay the sum of $3,590.00 in full

satisfaction of any and all claims arising under EAJA, 28 U.S.C. § 2412(d), and upon the

payment of such sum this case is dismissed with prejudice.

      SO ORDERED.
                             Signed: February 27, 2020
